Citation Nr: 0932807	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date earlier than August 26, 2002 
for the grant of a 100 percent evaluation for posttraumatic 
stress disorder. 



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana in which 
the RO granted service connection for posttraumatic stress 
disorder and assigned a 100 percent evaluation effective 
August 26, 2002.  The appellant, who had active service from 
November 1977 to June 1982, appealed the effective date 
assigned to his service-connected disability.  Thereafter, 
the RO referred the case to the Board for appellate review.    

The Board received a letter from the appellant in August 
2009.  After reviewing this letter, the Board finds that 
additional development of the appellant's claim is necessary.  
As such, the claim is hereby REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  The 
RO will contact the appellant and inform him that further 
action is required on his part.  


REMAND

A review of the record reveals that the RO notified the 
appellant in June 2009 that his appeal was being certified to 
the BVA for review.  In that letter, the RO informed the 
appellant that he had 90 days from the date of the letter or 
until the Board issued a decision (whichever came first) to, 
amongst other things, request a personal hearing before the 
Board to give testimony concerning his appeal. June 2009 
letter from the RO to the appellant.  In a letter received by 
the Board in early August 2009, the appellant requested to 
appear before the Board via Video-Conference at the 
Indianapolis VA office to explain his case. 

Inasmuch as the appellant's August 2009 request to schedule a 
BVA hearing occurred within 90 days of his appeal being 
certified to the Board, the Board finds that the appeal 
should be returned to the RO for the scheduling of a BVA 
Video-Conference hearing.  

Therefore, this case is REMANDED to the RO for the following:

The appellant should be scheduled for a 
BVA Video-Conference hearing in 
connection with this appeal.  A copy of 
the notice provided to the appellant of 
the scheduled hearing should be placed 
in the record.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

